Citation Nr: 1313280	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The Veteran's active military service extended from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part, denied service connection for a back disability and a bilateral knee disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his substantive appeal, the Veteran requested a Video Conference hearing with a Veterans Law Judge.  The requested hearing was scheduled to be conducted in March 2013 with the Veteran at the Atlanta, Georgia RO and the Veterans Law Judge in Washington, D.C.  

In February 2013, the Veteran's representative informed the Board that the Veteran had moved to California and requested that the claims file be transferred and the hearing rescheduled at the appropriate RO in that state.  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to the appropriate RO in California based upon his new address as indicated in the February 2013 Statement in Support of Claim.

2.  The RO should schedule the Veteran for his requested Video Conference hearing.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

